Citation Nr: 1018315	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right Achilles tendon 
rupture and right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1989 until July 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in January 2005 and 
remanded the claim for additional development.  The Board 
notes that not all of the requested development was completed 
prior to return of the claims file to the Board for appellate 
consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the July 2009 Remand, the Board noted that the Veteran 
retained representation after the claim was certified to the 
Board and the national representative of Disabled American 
Veterans (DAV) argued it was a denial of due process to 
decide the claim when the local representative was never 
afforded the chance to provide a Statement of Accredited 
Representation in Appealed Case (VA Form 1-646).  
Accordingly, the Board remanded the claim so the Veteran's 
representative could be given an opportunity to submit 
further argument in support of the Veteran's claims. 38 
C.F.R. § 20.600.

Upon remand, the RO/AMC scheduled the Veteran for a travel 
board hearing which was not requested by the Board.  The 
Veteran failed to appear to this hearing.  The RO/AMC 
returned the claims file to the Board without a VA Form 1-646 
or other argument submitted by the local DAV representative.  
More concerning, there is no indication in the claims file 
that the RO requested the local DAV representative review the 
file and provide such an argument.  The national 
representative provided another brief in April 2010; however, 
the procedural problem and reason for the remand was to 
provide the local representative with the opportunity to 
provide arguments in support of the Veteran's claim.  As 
such, the Board is required by law to remand the claim for 
specific compliance by the RO. Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO shall refer this case with the 
claims folder to the Veteran's local DAV 
representative at the RO for the purpose 
of execution of VA Form 646, Statement of 
Accredited Representative in Appealed 
Case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

